I dissent. The evidence of a parol agreement that payments were to be made at the home of the debtor was clearly inadmissible as tending to vary the terms of a written instrument. As the trial Judge held, the presumption is that it was incumbent upon the debtor to hunt up the creditor and make the agreed payments. It is possible that the defendant has waived objection to the testimony by not making it at the time; but, conceding this, I think that there was error in holding that, if the defendant failed in its agreement to make collections at the home of the debtor, this held the maturity of the contract in abeyance. I think, too, that there was scant if any evidence upon which a verdict of $500.00 punitive damages for taking possession of a $15.00 table can be sustained.